DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                BUSINESS PARK INVESTMENTS, LLC,
                           Appellant,

                                    v.

               FLORIDA EAST COAST RAILWAY, LLC,
                           Appellee.

                              No. 4D19-3814

                          [February 25, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502015CA007712XXXXMB.

  Spencer M. Sax, Robert Rivas and Jeremy Dicker of Sachs Sax Caplan,
Boca Raton, for appellant.

  John W. Little III, Juan M. Muniz, John W. Terwilleger and Devin S.
Radkay of Gunster, Yoakley & Stewart, P.A., Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.